*195ON MOTION FOR REHEARING
No. 4421. Decided April 14, 1950.
By THE COURT.
Submitted upon motion by the defendant for a rehearing, for an extension of time for the filing of briefs and for a separate Finding of Fact and Conclusions of Law. Since the rules of this Court do not provide for the filing of an application for a rehearing and nothing is set forth which would in any way cause this Court to change its former ruling, the application will be denied. As we stated in our previous opinion, the appellant’s brief and assignment of errors were not filed within rule, which was a second reason for the sustaining of the motion to dismiss the appeal. The first and prime reason for the dismissal was that the appeal was not from a final order, which is a prerequisite before this Court can acquire jurisdiction. This being true, it would serve no useful purpose to permit the filing of assignment of errors and brief out of rule. This motion will therefore be overruled.
The request for a separate Finding of Facts and Conclusions of Law is not in order, as this Court heard no facts in this case. It was submitted and decided upon questions of law only. This motion will also be overruled.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.
ON APPLICATION FOR EXTENSION OF TIME
No. 4421. Decided May 24, 1950.
By THE COURT.
Submitted on application of appellant for “extension of time before filing of journal entry for filing of objection in writing.” The opinion upon which the journal entry was prepared responded to a motion of the appellee to dismiss the appeal. The entry was submitted to appellant acting for himself and he noted in his own handwriting exception thereto. The Court thereupon approved the entry and it was spread on the record.
Rule VIII cannot be given application to an entry which is plain and not involved and which counsel has seen and acted upon. No good purpose could be served in considering written objections that would be filed to an entry wherein the finding is genera] and responds only to a motion to dismiss.
*196The application for extension of time, etc., will be denied.
MILLER, PJ, and HORNBECK and WISEMAN, JJ, concur.